Porter, J.
delivered the opinion of the court. This appeal has been taken from a decree of the court of probates, homologating the last *368will and testament of Cecile Forstal, a f. w. c. The question presented for our decision, is the same as which arose in the case of Seghers vs. Antheman, f. w. c. The reasons upon which our opinion was founded there, are given at length, and we deem it unnecessary to enter again into the general principle, which ought to govern courts of justice in cases of this kind. We have attended with much attention to the argument of the counsel for the appellant, but it has produced no change in our opinion. We think if it result from an examination of the whole instrument, that the will was read to the testator in the presence of the witnesses, that it is immaterial in what words that idea is conveyed. 12 Martin, 639, vol. 1, 73.
East'n. District.
Feb. 1825.
Seghers for the plaintiff, Dennis for the defendant.
It is therefore ordered adjudged and decreed, that the judgment of the court of probates be affirmed with costs.